Case 1:20-cv-11601 Document1 Filed 09/11/20 Page 1of8

 

 

 

wat
AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C, § 2241 eS z
CG 2 2
UNITED STATES DISTRICT COURT go A an
for th Go 7 Be
rthe BO, — tm
Aaa 7p oO
Ab oO
oo Be «
) a Et
) 23 2 6
Imre Kifor ) OS -, m
) wo vA -
Petitioner )
v. Case No.
) (Supplied by Clerk of Court)
Middlesex Probate & Family Court, Cambridge, MA )
Mass. DOR, Child Support Enforcement Div. )

 

Respondent
(name of warden or authorized person having custody of petitioner)

PETITION FOR A WRIT OF HABEAS CORPUS UNDER 28 U.S.C. § 2241
Personal Information

 

 

l. (a) Your full name: Imre Kifor
(b) Other names you have used:
2. Place of confinement:

(a) Name of institution: Deliberate, implicit long-term house arrest without consideration,
(b) Address: 2 Wyndcliff Dr, Acton, MA 01720, February 12, 2018 to present

Middlesex County Jail, Billerica, MA, October 21 - Novernber 3, 2019
(c) Your identification number:

 

 

3. Are you currently being held on orders by:
(Federal authorities id State authorities O Other - explain:
4. Are you currently:

OA pretrial detainee (waiting for trial on criminal charges)
CServing a sentence (incarceration, parole, probation, etc.) after having been convicted of a crime
If you are currently serving a sentence, provide:
(a) Name and location of court that sentenced you:

 

 

(b) Docket number of criminal case:
(c) Date of sentencing:
(Being held on an immigration charge
@ Other (explain): Implicit long-term house arrest, as per Covid-19 pandemic regulations, despite repeatedly
accepted 11 Affidavits of Indigency, but without licenses, without health insurance, without any
federal or state “emergency pandemic” aid, without any consideration for denied right for trained
and skilled professional work, for denied right to present evidence or call witnesses in trials, and
with sadistically and fraudulently denied rights to contact loved ones/dear children.
Decision or Action You Are Challenging

 

 

5. What are you challenging in this petition:
ClHow your sentence is being carried out, calculated, or credited by prison or parole authorities (for example,
revocation or calculation of good time credits)

Page 2 of 9
Case 1:20-cv-11601 Document1 Filed 09/11/20 Page 2 of 8

AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

 

8.

(Pretrial detention

Olmmigration detention

QC Detainer

6d The validity of your conviction or sentence as imposed (for example, sentence beyond the statutory
maximum or improperly calculated under the sentencing guidelines)

Disciplinary proceedings

J Other (explain): Court/sentencing orders/udgments dated: September 26, 2018, June 13, 2019, August 8, 2019,

October 21, 2019, December 6, 2019, January 6, 2020

--____-———-MA DOR license revocation dated: June 13, 2019

___ Ignored Notices of Appeals: June 25, 2019, November 7, 2019, January 7, 2020, February 12, 2020
Provide more information about the decision or action you are challenging:

(a) Name and location of the agency or court: Middlesex Probate & Family Court, Cambridge, MA
Mass. DOR, Child Support Enforcement Division, MA

(b) Docket number, case number, or opinion number: 07D-3172-DV, 11W-0787-WD, 11W-1147-WD
(c) Decision or action you are challenging (for disciplinary proceedings, specify the penalties imposed):

 

 

 

Guilty judgments directly leading to denied right for trained and skilled professional work, decision to deny any and
all evidence and calling of relevant witnesses during trial, wrongful sentencing to jail and deliberate, implicit tong-
‘term house arrest, ignoring 4 proper notices of appeals, withholding requested transcripts, denying health insurance —

 

(d) Date of the decision or action: Please see dates above in #5

 

Your Earlier Challenges of the Decision or Action

First appeal
Did you appeal the decision, file a grievance, or seek an administrative remedy?
Yes ONo

(a) If “Yes,” provide:
(1) Name of the authority, agency, or court: Mass. Appeals Court

 

—November 11, 2019, December 30, 2019, February 19, 2020, March 6, 2020, —

(2) Date of filing: _ June 25, 2020

ss 2019-J-0527, 2020-J-0007, 2020-J-0100
3) Docket number, case number, or opinion number: , : '
(3) P °F 2020-J-0147, 2020-J-0279, 2020-J-0280

(4) Result: All denied

(5) Date of result: All within days of original filing and subsequent reconsideration filings
(6) Issues raised:

 

 

Without transcripts of the 18 court hearings it is impossible to argue about what was said, presented and what the
judges’ answers were. The lower court, despite accepted Affidavits of Indigency, refused to process the 4 notices of
appeals, release the properly requested transcripts or prepare the dockets for the Appeals Court.

- "The appellant seeks to stay the judgment of the Probate and Family Court. A party seeking a stay in a civil case
must demonstrate "(1) the likelinood of appellant's success on the merits; (2) the likelihood of irreparable harm to
appellant if the court denies the stay; (3) the absence of substantial harm to other parties if the stay issues; and (4)
the absence of harm to the public interest from granting the stay." The husband has failed to make any of these
required showings”

- “The defendant has failed to demonstrate how a stay of the dismissal pending appeal, which would grant no
affirmative relief to the defendant, would prevent irreparable harm (moving party must show, among other things, that
they will likely suffer irreparable harm if stay is not granted)”

Second appeal
After the first appeal, did you file a second appeal to a higher authority, agency, or court?
a Yes ONo

Page 3 of 9
Case 1:20-cv-11601 Document1 Filed 09/11/20 Page 3 of 8

AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

 

10.

(a) If “Yes,” provide:
(1) Name of the authority, agency, or court: tyass. Attorney General's Office

 

 

(2) Date of filing: August 7, 2020
(3) Docket number, case number, or opinion number: AGOFile #1058063
(4) Result: August 10, 2020: Thank you for contacting the Office of the Attorney General. Your

(S) Date of result: complaint against Middlesex Probate & Family Court was received by the Civil Rights
(6) Issues raised: Division... has decided not to further investigate or intervene in this matter at this time

 

 

 

Complaint for Civil Rights Violation with multiple, emailed or e-filed, and extensive verifiable documents and _
a voluntary offer for the full 12,000+ pages of evidence already e-filed with the Mass. Appeals Court.

 

 

 

 

 

(b) If you answered “No,” explain why you did not file a second appeal:

 

 

 

Third appeal

After the second appeal, did you file a third appeal to a higher authority, agency, or court?
Yes CINo

(a) If “Yes,” provide:

(1) Name of the authority, agency, or court: Gov. Baker, Sen. Warren, US Senate, DOJ, “Biden Press”,
Mass. Chief Justices, Police, AGO, CJC, BBO, ABA

 

 

 

(2) Date of filing: September 7, 2020
(3) Docket number, case number, or opinion number:

(4) Result: Letters just sent
(5) Date of result:

(6) Issues raised:

See open letters attached as an affidavit:

- Gov. Baker: Request for Whistleblower Protection, titled "Systemic Racism,” “Toxic Masculinity,” etc. - Deadly
“Weaponized Psychology” Deceptions

- Dear Sen. Warren: "Arbeit Macht Frei” (Nazi Auschwitz) - And PLEASE RESIGN

- DOU: “Elite” Child Predators From Harvard And Yale Openly Torturing Young American Boys

- Dear “Biden Press”: The "Elites" Are Ripping Our American Children Apart

- Mass. Chief Justices: Dr. Deutsch, An American Dr. Mengele From Harvard (or “elite” child predators sadistically
targeting our children)

- Sustained, Systematic and Institutionalized Child Abuse (Parental Alienation) - A POLICE REPORT

- AGO, CJC: Communist "Secret Tribunals": An Easy Answer To Uncomfortable Inconsistencies Re: AGOFile

 

 

 

 

 

 

“#1058063

 

Motion under 28 U.S.C. § 2255

in this petition, are you challenging the validity of your conviction or sentence as imposed?

Yes i No

If “Yes,” answer the following:

(a) Have you already filed a motion under 28 U.S.C. § 2255 that challenged this conviction or sentence?
Yes CINo

Page 4 of 9
Case 1:20-cv-11601 Document1 Filed 09/11/20 Page 4of8

AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

(b)

(c)

If “Yes,” provide:
(1) Name of court:
(2) Case number:
(3) Date of filing:
(4) Result:

(5) Date of result:
(6) Issues raised:

 

 

 

 

 

 

 

 

 

 

 

Have you ever filed a motion in a United States Court of Appeals under 28 U.S.C. § 2244(b)(3)(A),
seeking permission to file a second or successive Section 2255 motion to challenge this conviction or
sentence?

O Yes ONo
If “Yes,” provide:

(1) Name of court:

(2) Case number:

(3) Date of filing:

(4) Result:

(5) Date of result:

(6) Issues raised:

 

 

 

 

 

 

 

 

 

 

 

Explain why the remedy under 28 U.S.C. § 2255 is inadequate or ineffective to challenge your
conviction or sentence:

 

 

 

 

 

 

 

Appeals of immigration proceedings
Does this case concern immigration proceedings?

OYes

(a)
(b)
(c)

XI No
If “Yes,” provide:
Date you were taken into immigration custody:

 

Date of the removal or reinstatement order:
Did you file an appeal with the Board of Immigration Appeals?
11 Yes O No

 

Page 5 of 9
Case 1:20-cv-11601 Document1 Filed 09/11/20 Page 5of8

AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 224]

 

If “Yes,” provide:
(1) Date of filing:
(2) Case number:
(3) Result:

(4) Date of result:
(5) Issues raised:

 

 

 

 

 

 

 

 

 

 

(d) Did you appeal the decision to the United States Court of Appeals?
Ol Yes O No
If “Yes,” provide:
(1) Name of court:
(2) Date of filing:
(3) Case number:
(4) Result:
(5) Date of result:
(6) Issues raised:

 

 

 

 

 

 

 

 

 

 

12. Other appeals .
Other than the appeals you listed above, have you filed any other petition, application, or motion about the issues
raised in this petition?
Yes XJ No
If “Yes,” provide:
(a) Kind of petition, motion, or application:
(b) Name of the authority, agency, or court:

 

 

 

 

(c) Date of filing:

(d) Docket number, case number, or opinion number:
(e) Result:

(f) Date of result:

(g) Issues raised:

 

 

 

 

 

 

 

 

 

 

Page 6 of 9
Case 1:20-cv-11601 Document1 Filed 09/11/20 Page 6 of 8

AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

 

Grounds for Your Challenge in This Petition

13. State every ground (reason) that supports your claim that you are being held in violation of the Constitution,
laws, or treaties of the United States. Attach additional pages if you have more than four grounds. State the

facts supporting each ground. Any legal arguments must be submitted in a separate memorandum.

GROUND ONE: __s— Please see my attached SUPPORTING AFFIDAVIT FOR WRIT OF HABEAS CORPUS

 

 

 

 

(a) Supporting facts (Be brief Do not cite cases or law.):

 

 

 

 

 

(b) Did you present Ground One in all appeals that were available to you?
Yes fNo

GROUND TWO:

 

 

 

 

(a) Supporting facts (Be brief Do not cite cases or law.):

 

 

 

 

(b) Did you present Ground Two in all appeals that were available to you?
Yes ONo

GROUND THREE:

 

 

 

 

(a) Supporting facts (Be brief Do not cite cases or law.):

 

 

 

 

 

(b) Did you present Ground Three in all appeals that were available to you?
OYes ONo

Page 7 of 9
Case 1:20-cv-11601 Document 1 Filed 09/11/20 Page 7 of 8

«
t

AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

GROUND FOUR:

 

 

 

 

(a) Supporting facts (Be brief Do not cite cases or law.):

 

 

 

 

 

(b) Did you present Ground Four in all appeals that were available to you?
Yes CINo

If there are any grounds that you did not present in all appeals that were available to you, explain why you did

not: | presented all grounds for being held under long-term house arrest in violation of my rights to:
- the Cambridge Family Court, by repeatedly filing motions to reconsider, motions to stay and notices of appeal

~~~ (L have been denied or ignored)
——-- the Appeals Court, by repeatedly filing motions for interlocutory appeals and motions to stay

____- without the lower court transmitting the dockets to the Appeals Court, nothing else can happen

14,

Request for Relief

 

15. State exactly what you want the court to do:
Declaratory relief for constitutional rights to present evidence and call relevant witnesses in court trials, for right to properly
and timely appeal court decisions/judgments, for right to work according to professional skills and training, right to hold my
deserved licenses, including implicit freedom to move around, right to support my children according to my abilities, right to
apply for health insurance without implicitly abandoning my children, right to have connection with my loved ones/dear

children, and all other rights this Court deems just.

Page 8 of 9
Case 1:20-cv-11601 Document1 Filed 09/11/20 Page 8 of 8

AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 224]
Declaration Under Penalty Of Perjury

If you are incarcerated, on what date did you place this petition in the prison mail system:

| declare under penalty of perjury that | am the petitioner. I have read this petition or had it read to me, and the
information in this petition is true and correct. | understand that a false statement of a material fact may serve as the basis
for prosecution for perjury. ‘ ‘|

f
/
/

Date: September 7, 2020

/s/ Imre Kifor, Pro Se

 

Signature of Petitioner *

 

~ Signature of Attorney or other authorized person, if any

   

Page 9 of 9
